Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00569-CV

                              Richard GIBSON and All Other Occupants,
                                           Appellant

                                                    v.

                                          Shawn C. BROWN,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV04375
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 27, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           On February 9, 2022, this court notified appellant, who is pro se, that his brief was due on

or before March 11, 2022. On February 17, 2022, appellee filed a motion to dismiss asserting this

court has no jurisdiction over an appeal from a county court at law judgment in a forcible entry

and detainer in which the subject property is nonresidential, commercial property. Because

appellant had not yet filed his brief, the actual nature of his complaints on appeal was unknown.

           Appellant did not file his brief or a motion for extension of time. Therefore, on March 23,

2022, this court ordered appellant to file, no later than April 4, 2022, his brief and a written
                                                                                       04-21-00569-CV


response reasonably explaining: (1) his failure to timely file a brief, and (2) why appellee is not

significantly injured by appellant’s failure to timely file a brief. Our order cautioned appellant that

if he failed to timely file a brief and the written response by April 4, 2022, we would dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)

(allowing involuntary dismissal if appellant fails to comply with court order).

       On April 4, 2022, appellant filed a document entitled “Explanations” in which he listed

medical reasons; lack of “adequate, meaningful and available resources”; the lack of funds for

transportation to any resources; and the “lack of reliable, dependable, consistent and available

telephone and internet service” as his reasons for failing to timely file his brief. Appellant

contended appellee has not been significantly injured by his failure to timely file his brief because

appellee “has not suffered any true loss” and appellee, “in concert with others has filed or has

caused to be filed, a fraudulent General Warranty Deed for the property he has no rightful claim

to.” Appellant did not file his brief or state when he would file the brief.

       Although we are sympathetic to appellant’s alleged circumstances, pro se litigants “must

comply with applicable laws and rules of procedure.” Scoville v. Shaffer, 9 S.W.3d 201, 204 (Tex.

App.—San Antonio 1999, no pet.). Because appellant has not filed his brief, we dismiss this

appeal for want of prosecution.

                                                   PER CURIAM




                                                 -2-